Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1, 2, 5-9, 12-16, and 19-26 allowed. 
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as receiving, from an electronic device, information defining a user utterance associated with a user intent and a skill, the skill associated with one or more actions to be performed by the electronic device to satisfy the user intent, wherein the skill is not recognized by a natural language understanding (NLU) engine; receiving, from the electronic device, information defining the one or more actions for performing the skill in order to satisfy the user intent; identifying, using at least one processor, multiple known skills each having one or more slots that map to at least one word or phrase in the user utterance; retrieving, using the at least one processor, training utterances associated with the multiple known skills, wherein at least two of the retrieved training utterances are associated with different known skills; segmenting, using the at least one processor, the retrieved training utterances into segments; creating, using the at least one processor, a plurality of additional utterances by selecting different combinations of at least some of the segments of the retrieved training utterances in place of different words or phrases in the user utterance, the plurality of additional utterances associated with the user intent and the skill; and training, using the at least one processor, the NLU engine using the plurality of additional utterances so that the NLU engine is able to recognize the skill associated with the user intent.
The above claims are deemed allowable given the complex nature of the claims as a whole with the stemming from combining different intent domains to create additional utterances, and training a system thereof. The closest prior art deals with a bot which asks the user how to interpret an input e.g. “is this correct”, or “does xyz mean to do…” or “please paraphrase”. The system then saves all versions in a single context of the user input as learning/training data accessible, wherein the permutations are saved (altered words for instance). Additional references teach that multiple contexts/domains may be applicable e.g. “restaurant ABC” can pertain to “Navigation” or “Map location” or “phone number” but there is no context extracted from multiple words or actions per se that can be combined. This is where the prior art falls short, such that permutations stored pertain to a single context. The best correlation would be “how much is the inheritance tax?”, where the system asks for several permutations/paraphrases from the user. Using concepts in other prior art under BRI we can reasonable pause the process to disambiguate the domain to pick only one domain. The chosen domain is saved for training. Even if “tax (finances) and inheritance (estate planning) are present, only one produced context in the utterance is selected as the candidate such as inheritance tax and the others discarded. Another consideration is the order of operations in the present claims, additional prior art would be needed to insert the usage history and segmentation/parsing after the disambiguation which commonly takes place after such steps in the art. Such a combination is reasonable to create an iterative loop to account for this in the same order overall, but does not address the aforementioned deficiencies. The analysis of the claims versus prior was complex and the prior art appeared to be pertinent but ultimately falls short due to the above analysis. At best the prior art teaches a system which creates permutations of the same contextual utterance by storing (via asking the user to teach/help it), such that the system can better understand less common language uses with the same intent and single context, wherein a single candidate (if needed) is selected and added to the same context upon a disambiguation/help iteration. Therefore the prior art fails to teach or suggest the complex claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	

	

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140297282 A1	Peters; Stephen Douglas et al.
Domain detection in speech

US 20190095428 A1	Asano; Yu et al.
System learning requests

US 20170148441 A1	FUJII; Hiroko
Providing alternative utterances by altering portions and learning

US 11158307 B1		Ghias; Alireza Roshan et al.
Alternate utterances suggested

US 20110060587 A1	Phillips; Michael S. et al. 
Machine learning and suggestions with different/same meaning

US 20170372199 A1	Hakkani-Tur; Dilek Z et al.
Slot mapping with sub-domains



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847 
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov